      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF FLORIDA

                              CASE NO.:


HEIDI LUCAS, an individual,

               Plaintiff,
vs.

COLLECTION RECEIVABLES, INC.,
a Georgia corporation,

               Defendant.

__________________________________/

               COMPLAINT FOR DAMAGES AND INCIDENTAL RELIEF

       Plaintiff, Heidi Lucas, an individual, sues Defendant, Collection Receivables, Inc., a

Georgia corporation, and alleges:

                                       INTRODUCTION

       1.      This is an action for violation of 15 U.S.C. §1692, et seq., known more commonly

as the “Federal Fair Debt Collection Practices Act” (“FDCPA”), and Florida Statute §559.551, et

seq., known more commonly as the “Florida Consumer Collection Practices Act” (“FCCPA”),

which prohibits debt collectors from engaging in abusive, deceptive and unfair practices.

                                        JURISDICTION

       2.      Jurisdiction of this Court arises under 15 U.S.C §1692k and 28 U.S.C.§1337, and

supplemental jurisdiction exists for the state law claim pursuant to 28 U.S.C.§ 1367.

                               ALLEGATIONS AS TO PARTIES

       3.     At all times material hereto, Plaintiff, Heidi Lucas (“Ms. Lucas”), was sui juris and

a resident of Bay County, Florida.
       Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 2 of 14




        4.      At all times material hereto, Defendant, Collection Receivables, Inc. (“Collection

Receivables”), was a Georgia corporation doing business in Bay County, Florida.

        5.      At all times material hereto, Collection Receivables was and is engaged in the

collection of consumer debts using mail and telephone communications to debtors in the State of

Florida.

        6.      Defendant is properly subject to jurisdiction in the courts of this State pursuant to

Florida Statute §48.193 by operating, conducting, engaging in, or carrying on a business in this

state, committing a tortious act within the state, and/or causing injury to persons within the state

arising from an act or omission by Defendant outside the state, when Defendant was engaged in

debt collection activities within the state.

        7.      All acts and omissions of any agent, employee or representative of Defendants were

committed with the express, implied, or apparent authority of Defendants or were subsequently

ratified by Defendants.

                                    FACTUAL ALLEGATIONS

     A. History of Collection Abuse and Harassment Practices of Collection Receivables

                                         1. Introduction

        8.      In order to collect a debt, most debt collectors are limited to communicating by mail

or by phone. The efficacy of such communications is problematic. With small debts, the cost of

postage for repeated and potentially unopened mail is prohibitive. With the pervasiveness of

“caller id,” many persons refuse to answer calls from numbers associated with a debt collector or

from unknown parties.

        9.      If a debt collector is unable to communicate with a consumer, the collector is unable

to coax (or in worse case extort) payment. To overcome the problem, some law-breaking debt
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 3 of 14




collectors reach out to third parties such a neighbors, friend and relatives to unwittingly aid in

collections.

     10.        The FDCPA provides for strict limitations on such third-party communications:

     (b) Communication with third parties—Except as provided in section 1692b of this title,
     without the prior consent of the consumer given directly to the debt collector, or the
     express permission of a court of competent jurisdiction, or as reasonably necessary to
     effectuate a post judgment judicial remedy, a debt collector may not communicate, in
     connection with the collection of any debt, with any person other than the consumer, his
     attorney, a consumer reporting agency if otherwise permitted by law, the creditor, the
     attorney of the creditor, or the attorney of the debt collector.
                                                                         15 U.S.C. § 1692c(b)
     11.       The provision’s strict limitations on third-party contacts make it one of the FDCPA’s

most important protections. According to the Senate report:

     [T]his legislation adopts an extremely important protection . . . it prohibits disclosing
     the consumer’s personal affairs to third persons. Other than to obtain location
     information, a debt collector may not contact third persons such as a consumer’s
     friends, neighbors, relatives or employer. Such contacts are not legitimate collection
     practices and result in serious invasions of privacy, as well as loss of job.

                 S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N.
1695, 1696.

    12.    Congress provided a very detailed, narrow exception to the broad general prohibition

of third-party contacts in Section 1692c(b) to allow collectors to locate a debtor:

       Any debt collector communicating with any person other than the consumer
     for the purpose of acquiring location information about the consumer shall–
     (1) identify himself, state that he is confirming or correcting location
     information concerning the consumer, and, only if expressly requested,
     identify his employer;
     (2) not state that such consumer owes any debt;
     (3) not communicate with any such person more than once unless requested to
     do so by such person or unless the debt collector reasonably believes that the
     earlier response of such person is erroneous or incomplete and that such
     person now has correct or complete location information;
     (4) not communicate by postcard;
     (5) not use any language or symbol on any envelope or in the contents of any
     communication effected by the mails or telegram that indicates that the debt
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 4 of 14




     collector is in the debt collection business or that the communication relates to
     the collection of a debt; and
       (6) after the debt collector knows the consumer is represented by an attorney
       with regard to the subject debt and has knowledge of, or can readily
       ascertain, such attorney’s name and address, not communicate with any
       person other than that attorney, unless the attorney fails to respond within a
       reasonable period of time to communication from the debt collector.
                                                                15 U.S.C. § 1692b

       13.     Contacting third parties by a debt collector has a significant potential to harass and

abuse consumers. After all, few persons wish to be embarrassed by having neighbors, friends and

family members contacted by a debt collector.

       15.     Not surprisingly many debt collectors feign use of the narrow “locator” exception

to harass consumers by contacting third parties in a collection industry practice known as a “block

party.” As one expert on debt collection testified to Congress:

       “Each bill collector has a crisscross directory. Armed with this and the
       consumer’s address, the phone numbers of the consumers’ neighbors are at their
       disposal. Collectors are able to use some of their favorite tricks like the block
       party. A block party is where the collector contacts handfuls of neighbors close to
       or far away, depending how mad the collector is. Block parties are often held for
       consumers who hang up on bill collectors.”

                                      The Fair Debt Collection Practices Act: Hearing before the
                                      Subcommittee on Consumer Affairs and Coinage of the
                                      Committee on Banking, Finance, and Urban Affairs, House
                                      of Representatives, One Hundred Second Congress, second
                                      session, September 10, 1992.

                               2. Pattern and Practice of Misconduct

       16.     Collection Receivables has acquired a reputation among consumers for abusive

collection practices. Consumer complaints against Collection Receivables for these practices are

scathing and too numerous to quote in full.

       15.     Consumers have registered their objections to the unlawful practice of “block

parties” by Collection Receivables on the internet, including social media, blogs, and other forums:
Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 5 of 14




              From Better Business Bureau (last accessed- 11/05/19)

 Tracy L
  11/05/2019
  This place is horrible.. I unfortunately went through a horrible month and was
 not able to get back with them in time.. they contacted my neighbor who is
 well over 80. Made her come to my door with a note. The lady almost fell and
 could have been going to a home that was dangerous.. I felt so bad for this lady..
 Its so many bad things happening to people and this company could careless..
 This needs to be addressed asap!! No one should be told to put their lives in
 danger because of a bill that you all want paid. Its nobody's responsibility but the
 person being billed. You all are horrible and I hope you get shut down
 immediately.. you put another person's life in danger and you could careless..
 shame on you and this company
                                                    (emphasis added by Plaintiff)



   12 months ago
   706.736.6746; they cussed my boss out and threatened me. My check for a
   dental service was lost in the mail and has since been sorted out between the
   dentist and I. Some crazy asshole named Beth Samuels called my job,
   myself, and my mother and acted as if someone had died. I called them back
   and they were rude, cursing at me, and treating me like I was a dog. I can't
   believe the level of disrespect they consider themselves, and I can't believe
   any professional business would use them. Good luck getting money out of
   people who ACTUALLY owe them, the way they speak to people is
   DISGUSTING and if I didn't love my dentist, I'd tell them both to shove it.


 Submit a Complaint filed by: John

  about 2 years ago
  This lady named Rita is harassing me, she called a neighbor I don't even
  know down the street who came to my house to give me a message. This can't
  be legal!

                                              (emphasis added by Plaintiff)
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 6 of 14




   From https://800notes.com/Phone.aspx/1-706-736-3114 (last accessed- 11/05/19)



  TJT
 8 Oct 2010 | 1 reply
 I received a phone call from this number asking me to pass along a message to a neighbor.



 MLA
 8 Jun 2011
 Asked me to give a neighbor a message to call Kim Jones at 706-736-3114




 BNA
 25 Jun 2012
 Caller ID read "CRI". "HIllary" asked us to go across the street and give our neighbor a
 message. We won't. Really low to get a neighbor involved



 Nicole
 13 Sep 2014
 Jessica called our neighbors house while he was asleep & asked him to give us a msg. I've asked
 these people to please stop harassing everyone I know. My husband has had a stroke & I have
 MS


              B. Details of Collection Abuse and Harm Experienced by Ms. Lucas

                             1. Disputed Gym Bill of Ms. Lucas

        16.   In August 2019, Ms. Lucas entered into a “Personal Training Services Agreement”

(“Fitness Contract”) with Sequence Fitness (“Sequence Fitness”).

        17.   In February 2020, the credit card that Ms. Lucas used to auto-pay the Fitness

Contract expired which resulted in unpaid gym dues for February and March (“Gym Bill”).
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 7 of 14




       18.     In March 2020, the gym operated by Sequence Fitness closed because of the COVID-

19 pandemic.

       19.      Shortly before the closure of the gym, Ms. Lucas was involved in a motor vehicle

accident which necessitated that she temporarily suspend her gym membership with Sequence

Fitness. To add to her health problems, Ms. Lucas also contracted COVID-19 which caused her

to be unable to use the gym.

       20.      For several weeks, Ms. Lucas tried in vain to contact Sequence Fitness to suspend

her gym membership and to provide a current credit card to pay the Gym Bill.

       21.      As a result of the COVID-19 closure, Ms. Lucas was unable to contact a

representative of Sequence Fitness to suspend her account or pay the Gym Bill.

       22.      Instead of having representatives available to address the concerns of Ms. Lucas,

Sequence Fitness instead allowed the Gym Bill to accrue even though Ms. Lucas was unable to

use the gym.

       23.      In August 2020, Ms. Lucas finally communicated with Sequence Fitness which

demanded that Ms. Lucas pay for the several months charges that accrued since the COVID-19

pandemic.

       24.      As Ms. Lucas had not used the gym and was unable to suspend her gym

membership, Ms. Lucas refused to pay the Gym Bill.

                           2. Unlawful Communication with Neighbor

       25.      In September 2020, Sequence Fitness retained Collection Receivables for the

purpose of collecting the Gym Bill.

       26.      On Thursday, September 8, 2020, Collection Receivables telephoned the next-door

neighbor of Ms. Lucas, Mary Lou Dotson (“Mrs. Dotson”).
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 8 of 14




       27.     The call to Ms. Dotson was not to locate Ms. Lucas. Rather, Collection Receivables

purposely started a “block party” to embarrass and coerce Ms. Lucas into paying the Gym Bill.

       28.     Mrs. Dotson is an 85-year-old senior whose relationship with Ms. Lucas was

limited to a causal greeting when outside their respective homes. Indeed, until the event described

here, Ms. Lucas only knew Mrs. Dotson by her first name.

       29.     According to Mrs. Dotson, a person by the name “Rita James”1 had called her.

       30.     “Rita James” did not state to Mrs. Dotson that she was confirming or correcting

location information concerning Ms. Lucas as the consumer.

       31.     “Rita James” instead requested Mrs. Dotson to “give a note to your neighbor Heidi

Lucas requesting that she call me.”2

       32.     The FDCPA does not allow for third-party note couriers. 15 U.S.C. § 1692b is clear

that the communication is limited to confirming or correcting location information concerning a

consumer.

       33.     Following the request of “Rita James,” Mrs. Dotson wrote down the name and

telephone number. An image of the note follows:




1
  As seen in prior complaints, the collector who used the name “Rita James” engaged in exactly
the same wrongful conduct of contacting neighbors to bring messages to consumers.
2
  Also, from the prior complaints, “Rita James” appears to target senior neighbors.
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 9 of 14




       34.    A short time later, Mrs. Dotson went to Ms. Lucas’ house and handed Ms. Lucas

with the comment “this woman wants you to call her.”

       35.    Ms. Lucas was confused as she did not know a “Rita James.”

       36.    Not knowing the purpose of the call by “Rita James,” Ms. Lucas later telephoned

the number provided on the note.

       37.    To the great shock of Ms. Lucas, Ms. Lucas learned that “Rita James” was a

collection employee of Collection Receivables. Ms. Lucas was mortified and outraged at the

insolence of the collector using her elderly neighbor to collect a debt. The emotional impact on

Ms. Lucas was especially great as she had been attempting to resolve the disputed Gym Bill

directly with Sequence Fitness despite being in guarded health.

                             3. Lack of Meaningful Identification

       38.    After the call by Ms. Lucas, Collection Receivables telephoned the cell phone of

Ms. Lucas repeatedly. As Ms. Lucas did not pick up on the calls, Ms. Lucas does not know the

exact number, dates and times of such calls. By information and belief, Collection Receivables

maintains records of such calls and can produce same in the instant proceeding.

       39.    Collection Receivables left the following messages on the voice mail of Ms. Lucas:

                       Voicemail Transcription (transcribed 10/30/2020)
       Hi this is [unintelligible] I need you to call me back, its extremely important. 706-736-
       6746.
                      Voicemail Transcription #2 (transcribed 11/02/2020)
       Hi this is Rita, call me back, 706-736-6746.

      40.     Despite calling Ms. Lucas repeatedly, Collection Receivables has not communicated

with Ms. Lucas in writing.
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 10 of 14




         COUNT I - ACTION FOR VIOLATION OF THE FEDERAL FAIR DEBT
            COLLECTION PRACTICES ACT (15 U.S.C. §1692 ET SEQUI.)

        41.     This is action for violation of 15 U.S.C. §1692, et sequi, known more commonly as

the “Fair Debt Collection Practices Act” (“FDCPA”)

        42.     Ms. Lucas realleges and reaffirms the allegations contained in Paragraphs 1 through

40 above as if set forth hereat in full.

        43.     At all times material hereto, Ms. Lucas was a “consumer” as said term is defined

under 15 U.S.C. §1692a (3).

        44.     At all times material hereto, Sequence Fitness was a “creditor” as said term is

defined under 15 U.S.C. §1692a (4).

        45.     At all times material hereto, the Gym Bill was a “debt” as said term is defined under

15 U.S.C. §1692a (5)

        46.     At all times material hereto, Collection Receivables was a “debt collector” as said

term is defined under 15 U.S.C. §1692a (6).

        47.     As more particularly described above, Collection Receivables has violated the

FDCPA in that Collection Receivables has:

                (a).    communicated in connection with debt collection with third parties in

contravention of 15 U.S.C. §1692b and c(b);

                (b).      engaged in any conduct the natural consequence of which is to harass,

oppress, or abuse any person in connection with the collection of a debt in contravention of 15

U.S.C. §1692d;

                (c).    caused a telephone to ring repeatedly or constantly with the intent to annoy,

abuse or harass any person at the called number in contravention of 15 U.S.C. §1692d (5);
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 11 of 14




               (d).    placed telephone calls without meaningful disclosure of the caller’s identity

in contravention of 15 U.S.C. §1692d (6);

               (e)     used false, deceptive, or misleading representations in connection with the

collection of any debt in contravention of 15 U.S.C. §1692e;

               (f)     failed to disclose in the initial communication with Ms. Lucas as a consumer

that the debt collector is attempting to collect a debt and that any information obtained will be used

for that purpose, and the failure to disclose in any subsequent communication that the

communication is from a debt collector in contravention of 15 U.S.C.§1692e (11); and

               (g)     used unfair and unconscionable means to collect or attempt to collect a debt

in contravention of 15 U.S.C. §1692f.

       48.     15 U.S.C. §1692g provides, in pertinent part, the following:

                                Notice of Debts; Contents

               Within five days after the initial communication from the consumer
               in connection with the collection of any debt, a debt collector shall,
               unless the following information is contained in the initial
               communication or the consumer has paid the debt, send the
               consumer written notice containing:

               (a) The amount of the debt;

               (b) The name of the creditor to whom the debt is owed;

               (c) A statement that unless the consumer, within thirty days after
               receiving the notice, disputes the validity of the debt, or any portion
               thereof, the debt will be assumed to be valid by the debt collector;

               (d) A statement that if the consumer notifies the debt collector in
               writing within the thirty day period, the debt, or any portion thereof,
               is disputed, the debt collector will obtain verification of the debt or
               a copy of the judgment against the consumer and a copy of such
               verification or judgment will be mailed to the consumer by the debt
               collector; and
        Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 12 of 14




                (e) A statement that upon the consumer’s written request within the
                thirty day period, the debt collector will provide the consumer with
                the name and address of the original creditor, if different from the
                current creditor.


         49.    The Defendants violated the requirements of 15 U.S.C. §1692g by failing to provide

Ms. Lucas with a notice of validation rights as required by the FDCPA

         50.    As a direct and proximate result of the violation of the FDCPA by Defendants, Ms.

Lucas has been damaged. The damages of Ms. Lucas include but are not necessarily limited to

mental pain and shock, suffering, aggravation, humiliation, and embarrassment.

         51.    Pursuant to 15 U.S.C. 1692k, Ms. Lucas is entitled to recover actual damages

together with statutory damages of $1,000.00, along with court costs and reasonable attorney’s

fees.

         52.    Ms. Lucas has retained the undersigned law office to represent her interest herein

and is obligated to pay said law office a reasonable fee for its services.

         WHEREFORE, Plaintiff, Heidi          Lucas, an individual, demands judgment against

Defendant, Collection Receivables, Inc., a Georgia corporation, for compensatory and statutory

damages, together with interest, costs and attorney’s fees pursuant to 15 U.S.C. §1692k, and for

such other and further relief as justice may require.

                    COUNT II - ACTION FOR VIOLATION OF THE
                 FLORIDA CONSUMER COLLECTION PRACTICES ACT

         53.    This is action for damages for violation of the Florida Consumer Collection

Practices Act (“FCCPA”) brought herein pursuant to the doctrine of pendant jurisdiction.

         54.    Ms. Lucas realleges and reaffirms the allegations contained in Paragraphs 1 through

40 above as if set forth hereat in full.
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 13 of 14




       55.     At all times material hereto, the Gym Bill constituted a “debt” or “consumer debt”

as said terms are defined under Florida Statutes §559.55(1).

       56.     At all times material hereto, Ms. Lucas was a “debtor” or “consumer debtor” as

said terms are defined under Florida Statutes §559.55(2).

       57.     At all times material hereto, Sequence Fitness was a “creditor” as said term is

defined under Florida Statutes §559.55(3).

       58.     At all times material hereto, Collection Receivables was a “debt collector” as said

term is defined under Florida Statutes §559.55(6).

       59.     As more particularly described above, the Defendant violated the FCCPA in that

the Defendant have:

               (a).    Disclosed to a person other than the debtor or her or his family information

affecting the debtor’s reputation, whether or not for credit worthiness, with knowledge or reason

to know that the other person does not have a legitimate business need for the information or that

the information is false, in contravention of Florida Statute §559.72(5);

               (b).    Willfully communicated with the debtor with such frequency as can

reasonably be expected to harass the debtor or her or his family or engaged in other conduct which

reasonably can be expected to abuse or harass Ms. Lucas, in contravention of Florida Statute

§559.72(7); and

               (c).    Asserted the existence of a legal right when such person knows the right

does not exist, to wit: the right to have third parties convey messages to Ms. Lucas, in contravention

of Florida Statute §559.72(9).
      Case 5:20-cv-00312-TKW-MJF Document 1 Filed 11/19/20 Page 14 of 14




        60.     As a direct and proximate result of the violation of the FCCPA by the Defendant,

Ms. Lucas has been damaged. The damages of Ms. Lucas include but are not necessarily limited

to mental pain and shock, suffering, aggravation, humiliation, and embarrassment.

        61.     Ms. Lucas has retained the undersigned law firm to represent her interest herein

and is obligated to pay said law office a reasonable fee for its services.

        62.     Pursuant to Florida Statute §559.77, Ms. Lucas is entitled to recover actual damages

and statutory damages of $1,000.00, together with reasonable attorney’s fees and court costs.

        WHEREFORE, Plaintiff, Heidi Lucas, an individual, demands judgment against

Defendant, Collection Receivables, Inc., a Georgia corporation, for compensatory, statutory and

punitive damages, together with interest, costs and attorney’s fees pursuant to Florida Statutes

§559.77.

                                    DEMAND FOR JURY TRIAL

        Plaintiff, Heidi Lucas, pursuant to Rule 38, Federal Rules of Civil Procedure, demands a

trial by jury of all issues so triable.



                                               /s/ Robert W. Murphy
                                               ROBERT W. MURPHY
                                               Florida Bar No. 717223
                                               1212 S.E. 2nd Avenue
                                               Fort Lauderdale, Florida 33316
                                               (954) 763-8660
                                               (954) 763-8607 (FAX)
                                               E-mail:
                                               rwmurphy@lawfirmmurphy.com
                                               Counsel for Plaintiff
